                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Maggie Elizabeth Sanders,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:18-cv-00327-MOC
                                      )             3:17-cr-00031-MOC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 1, 2020 Order.

                                               June 1, 2020




        Case 3:18-cv-00327-MOC Document 13 Filed 06/01/20 Page 1 of 1
